UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2161



LAURA LESKINEN,

                                              Plaintiff - Appellant,

          versus


UTZ QUALITY FOODS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-3678-CCB)


Submitted:   October 20, 1998          Decided:     November 10, 1998


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura Leskinen, Appellant Pro Se. Joan E. Book, Jay Robert Fries,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Laura Leskinen appeals the district court’s order granting

Defendant summary judgment in Leskinen’s action alleging sexual

harassment, retaliatory discrimination and discrimination due to

her sex and disability under Title VII, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 1994 & Supp. 1998), the Rehabilitation Act, 29

U.S.C.A. §§ 701 to 797 (West 1985 & Supp. 1998), and the Americans

with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213 (West

1995 & Supp. 1998). We have reviewed the record and the district

court’s memorandum and order and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Leskinen

v. Utz Quality Foods, Inc. No. CA-97-3678-CCB (D. Md. July 22,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2